--------------------------------------------------------------------------------

Exhibit 10.4




CARBON DIOXIDE TRANSPORTATION AGREEMENT


BETWEEN


DENBURY RESOURCES INC.


AS “TRANSPORTER”


AND


GENESIS CRUDE OIL, L.P.


AS “SHIPPER”

 

--------------------------------------------------------------------------------

 

CARBON DIOXIDE TRANSPORTATION AGREEMENT


TABLE OF CONTENTS

 

   
Page
     
ARTICLE I - DEFINITIONS
1
1.1
Defined words and terms
1
     
ARTICLE II - SCOPE OF TRANSPORTATION SERVICE
3
2.1
Transportation of Carbon Dioxide
3
2.2
Redelivery of Carbon Dioxide
4
2.3
Non-Exclusive Transportation
4
2.5
Operation of Transporter’s Pipeline
4
2.6
Transporter’s Processing Rights
4
2.7
Excess Quantities
4
2.8
Call Option
5
     
ARTICLE III - RATES AND CHARGES
5
3.1
Initial Rate
5
3.2
Adjusted Rate
5
3.3
Minimum Rate
5
3.4
Tax Reimbursement
5
     
ARTICLE IV - TERM; EARLY TERMINATION FOR DEFAULT
6
4.1
Term
6
4.2
Default
6
4.3
Occurrence of Default
6
     
ARTICLE V - RECEIPT POINTS, DELIVERY POINTS AND PRESSURES
7
5.1
Receipt Points and Delivery Points
7
5.2
Responsibility
7
5.3
Pressure Criteria
7
     
ARTICLE VI - QUANTITY
7
6.1
Delivery Rates
7
6.2
Cooperation Regarding Deliveries
8
     
ARTICLE VII - QUALITY SPECIFICATIONS
8
7.1
Specification
8
7.2
Testing
8
7.3
Failure to Meet
8
     
ARTICLE VIII - OWNERSHIP AND OPERATION OF FACILITIES
9
8.1
Facility Ownership
9



 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IX – MEASUREMENT
9
9.1
Measurement Point
9
9.2
Procedure
9
9.3
Atmospheric Pressure
9
9.4
Meter Standards
9
9.5
Temperature
9
9.6
Density
9
9.7
Samples
9
     
ARTICLE X - FORCE MAJEURE
10
10.1
Definition
10
10.2
Extended Force Majeure
10
10.3
Strikes and Lockouts
10
     
ARTICLE XI - NOTICES
11
11.1
Transporter Notices
11
11.2
Shipper Notices
11
11.3
Change of Address
11
     
ARTICLE XII - PAYMENT, AUDIT AND FINANCIAL RESPONSIBILITY
11
12.1
Payment
11
12.2
Auditing
11
12.3
Failure to Pay
12
12.4
Financial Responsibility
12
     
ARTICLE XIII - WARRANTY
12
13.1
Warranty
12
     
ARTICLE XIV - GENERAL TERMS AND CONDITIONS
12
14.1
Waiver of Breach
13
14.2
Regulatory Bodies
13
14.3
CHOICE OF LAW
13
14.4
Joint Preparation
13
14.5
Assignment
13
14.6
Modification and Entire Agreement
13
14.7
Headings
13
14.8
Damage Limitation
14
14.9
Arbitration
14
14.10
Master Agreement; Conflicts
14



 
ii

--------------------------------------------------------------------------------

 
 
CARBON DIOXIDE TRANSPORTATION AGREEMENT




THIS CARBON DIOXIDE TRANSPORTATION AGREEMENT (this “Agreement”), made and
entered into effective as of September 1, 2003, by and between DENBURY RESOURCES
INC., a Delaware corporation, hereinafter referred to as “Transporter”, and
GENESIS CRUDE OIL, L.P., a Delaware limited partnership, hereinafter referred to
as “Shipper”.


WITNESSETH:


WHEREAS, Shipper owns an interest in and/or has the right to market or otherwise
control the disposition of Carbon Dioxide produced from certain wells located in
the Jackson Dome area in Rankin County, Mississippi; and,


WHEREAS, Transporter owns and operates a gathering system connected to a
mainline pipeline extending approximately one hundred eighty-three miles from a
point at the outlet flange of a Carbon Dioxide dehydration facility located in
Rankin County near Jackson, Mississippi, to a point in White Castle, Ascension
Parish, Louisiana, which currently is capable of delivering Carbon Dioxide to
the various delivery points; and,


WHEREAS, Transporter currently has available pipeline capacity for the
transportation of Carbon Dioxide for Shipper; and,


WHEREAS, Shipper desires to arrange for the transportation of Carbon Dioxide
through Transporter’s pipeline and Transporter desires to receive from,
transport and redeliver to Shipper Carbon Dioxide in accordance with the terms
and conditions stated in this Agreement.


NOW, THEREFORE, for and in consideration of the mutual benefits to be derived,
the terms and conditions contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Transporter and Shipper hereby agree with each other as follows:


ARTICLE I
DEFINITIONS


1.1           Defined words and terms.  Except where the context otherwise
indicates another or different meaning or intent, the following words and terms
as used herein shall have the meanings indicated:


(a)           The term “Airgas Contract”  has the meaning set out in the Master
Agreement.

 
1

--------------------------------------------------------------------------------

 
 
(b)           The term “Bankruptcy Event” means, with respect to either party,
the entry of a decree or order by a court of competent jurisdiction adjudging
the party a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the party under the Federal Bankruptcy Code or any other applicable law, or
appointing a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the party or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of sixty (60)
consecutive days; or the consent by such party to the institution of bankruptcy
or insolvency proceedings against it, or the filing by it of a petition or
answer or consent seeking reorganization or similar relief under the Federal
Bankruptcy Code or any other applicable law, or the consent by it to the filing
of any such petition or to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the party or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due and its willingness to be adjudicated a
bankrupt.


(c)           The terms “Carbon Dioxide” and “CO2” each mean a substance
primarily composed of molecules containing one atom of carbon and two atoms of
oxygen and containing at least  95 percent by volume of such molecules.


(d)           The term “Contract Year” means a period of three hundred
sixty-five (365) consecutive days beginning on the first day of a full month
following the month in which deliveries commence under this Agreement or on any
anniversary thereof; provided, however, that any such year which contains a date
of February 29th shall consist of three hundred sixty-six (366) consecutive
days.  This definition of Contract Year contemplates the possibility of first
deliveries occurring on a day other than the first day of a month.


(e)           The term “cubic foot” is the amount of Carbon Dioxide necessary to
fill one cubic foot of space at a base pressure of 15.025 psia and at a base
temperature of 60 degrees Fahrenheit.


(f)           The term “Daily Maximum Quantity” has the meaning set out in the
Master Agreement.


(g)           The term “day” means a period beginning at 7:00 a.m. (local time)
on a calendar day and ending at 7:00 a.m. (local time) on the next succeeding
calendar day.  The date of a day shall be that of its beginning.


(h)           The term “Delivery Points” has the meaning stated in Section 2.2.


(i)           The term “Industrial Sale Contracts” has the meaning set out in
the Master Agreement.


(j)           The term “Jackson Dome Plant” means the Jackson Dome Processing
Plant owned by Denbury located in Brandon, Rankin County, Mississippi.

 
2

--------------------------------------------------------------------------------

 
 
(k)           The term “Master Agreement” means that certain Production Payment
Purchase and Sale Agreement executed contemporaneously herewith by Transporter
and Shipper.


(l)            The term “Master Documents” means the Master Agreement and all
agreements executed in connection therewith or pursuant thereto, including but
not limited to this Agreement.


(m)           The term “MCF” means 1,000 cubic feet of Carbon Dioxide.


(n)           The term “MMCF” means 1,000,000 cubic feet of Carbon Dioxide.


(o)           The term “month” means a period beginning on the first day of a
calendar month and ending at the beginning of the first day of the next
succeeding calendar month.


(p)           The term “pound-mass” means the mass quantity of Carbon Dioxide
equivalent to a pound-mass as defined by the United States National Bureau of
Standards.


(q)           The term “Production Payment” has the meaning set out in the
Master Agreement.


(r)           The term “psia” means pounds per square inch absolute.


(s)           The term “psig” means pounds per square inch gauge.


(t)           The term “Receipt Points” has the meaning stated in Section 2.1.


(u)           The term “Transportation Fee” has the meaning stated in Article
III.


(v)           The term “Transporter’s Pipeline” means Transporter’s existing
gathering system and pipeline used for the gathering, dehydration and
transportation of Carbon Dioxide from wells owned or controlled by Transporter
 in Rankin County, Mississippi, which gathering system extends from various
wellheads owned or controlled by Transporter to a point at the outlet flange of
a Carbon Dioxide dehydration facility located in Rankin County, Mississippi, and
which pipeline extends from that point to a point in Ascension Parish,
Louisiana.


ARTICLE II
SCOPE OF TRANSPORTATION SERVICE


2.1           Transportation of Carbon Dioxide.  Subject to all of the terms,
conditions, and limitations of this Agreement, each day during the term hereof
Shipper shall have the right to tender to Transporter at the Receipt Points set
forth in Exhibit A (the “Receipt Points”) for transportation hereunder any
volume of Carbon Dioxide up to the Daily Maximum Quantity.

 
3

--------------------------------------------------------------------------------

 
 
2.2           Redelivery of Carbon Dioxide.  Subject to all of the terms,
conditions, and limitations of this Agreement, each day during the term hereof
Transporter shall redeliver to Shipper, at the Delivery Points set forth in
Exhibit B (the “Delivery Points”), the volume of Carbon Dioxide delivered by
Shipper to Transporter at the Receipt Points on such day, as such volumes may be
adjusted for Shipper’s proportionate share of reductions due to Carbon Dioxide
lost and unaccounted for in Transporter’s Pipeline and any other loss or
shrinkage factor generally applicable from time to time to Transporter’s
Pipeline.


2.3           Non-Exclusive Transportation.  Subject to the qualification as to
priority set out in Section 2.4, nothing in this Agreement shall be construed to
prohibit Transporter from transporting Carbon Dioxide for a person or persons
other than Shipper.  Nothing in this Agreement shall be construed to require
Shipper to tender any minimum quantity of Carbon Dioxide to Transporter for
transportation hereunder.


 
2.4
INTENTIONALLY DELETED.



2.5           Operation of Transporter’s Pipeline.  Except as otherwise provided
in Section 2.8, Transporter will at all times maintain, preserve and keep all
improvements, machinery, equipment, pipe lines, tanks, fixtures and other
personal property and equipment of every kind and nature now or hereafter
required in connection with operation of Transporter’s Pipeline in good repair,
working order and condition, and promptly make all necessary and proper repairs,
renewals, replacements and substitutions.  Subject to the forgoing and its other
obligations hereunder, Transporter may, at its sole discretion, at any time and
from time to time, expand, extend, repair, reconfigure or temporarily shutdown
Transporter’s Pipeline and related equipment.   In exercising the foregoing
rights, Transporter shall have no liability to Shipper hereunder and shall use
all reasonable efforts to minimize any adverse impact on Shipper’s rights
hereunder.


2.6           Transporter’s Processing Rights.  Transporter reserves the right,
prior to delivery to Shipper at the Delivery Points set forth herein, at the
sole cost of Transporter, to process and/or treat Carbon Dioxide received from
Shipper hereunder for any purpose; provided, however, subject to Section 7.3,
Carbon Dioxide delivered to the Delivery Points shall meet the quality
specifications of Article VII hereof.


2.7           Excess Quantities.  Shipper may, on any day and upon prior notice
to Transporter, tender at the Receipt Point volumes of Carbon Dioxide in excess
of the Daily Maximum Quantity, in which event Transporter may, in its sole
judgment, transport all or any portion of such excess volumes on a fully
interruptible basis.  However, the transportation of any excess volumes by
Transporter shall otherwise be subject to all of the terms and provisions
hereof.

 
4

--------------------------------------------------------------------------------

 
 
2.8           Call Option.  In the event a Triggering Event (as hereinafter
defined) occurs, Transporter shall have the right and option to either
(i) repair, replace, restore and reconstruct Transporter’s Pipeline in
substantially the form in which the same existed prior to any such Triggering
Event or (ii) exercise (or cause the exercise of) the Call Option provided for
in Section 2.4 of the Master Agreement.  Transporter shall notify Shipper in
writing of its election of one of the options set forth above within thirty (30)
days from the date of the Triggering Event.  If Transporter elects the option
set out in clause (i) above, then Transporter shall commence the restoration
work within thirty (30) days from the date of the Triggering Event and
diligently prosecute and complete the restoration work within a reasonable time,
in no event exceeding twelve (12) months from the date of the Triggering
Event.  If Transporter elects the option set forth in clause (ii) above, the
Call Option set forth in Section 2.4 of the Master Agreement shall be exercised
in accordance with the terms thereof.  If Transporter fails to notify Shipper of
its election of either clause (i) or (ii) above within thirty (30) days from the
date of the Triggering Event, Transporter shall, as of such date, be deemed to
have delivered notice to Shipper electing to exercise the option set forth in
clause (i) above.  For purposes hereof, a “Triggering Event” means (a) the
entire or partial destruction or damage of Transporter’s Pipeline by fire or any
other casualty whatsoever; or (b) a mechanic failure or other breakdown of
Transporter’s Pipeline, which in either case actually renders Transporter’s
Pipeline inoperable for a minimum period of ninety-five (95) consecutive days.


ARTICLE III
RATES AND CHARGES


3.1           Initial Rate.  For the transportation and dehydration of each MCF
of Shipper’s Carbon Dioxide received at the Receipt Points during any month,
beginning with the date of first deliveries hereunder and continuing through the
end of the first Contract Year, Shipper shall pay Transporter a transportation
fee (the “Transportation Fee”), which fee shall initially be $0.16 (the “initial
rate”).


3.2           Adjusted Rate.  Effective on the first day of each Contract Year
after the first Contract Year, the Transportation Fee shall be adjusted, upward
or downward.  Computations to determine such adjustments shall be made utilizing
$0.16/Mcf as the base rate.  The adjustment shall be based upon the change in
the annual average of the Producers Price Index, “PPI,” All Commodities, 1982 =
100, as published by the United States Department of Labor, Bureau of Labor
Statistics.  To determine the adjusted rate for each subsequent Contract Year,
the following formula shall be used:


Adjusted rate = Base rate x (0.10 + 0.90 x PPI current/PPI base) or the initial
rate, whichever is greater.
Thus, by way of illustration, should the average PPI for the year 2002 be 125,
and the average PPI for the year 2003 be 130, the adjusted price for the
subsequent Contract Year, 2004, commencing on the anniversary of the Contract
Year, would be computed as follows:


$0.16 x (0.10 + 0.90 x 130/125) = $0.16576


3.3           Minimum Rate.  Notwithstanding the foregoing, the Transportation
Fee, as adjusted herein, shall never be less than $0.16 per MCF.


3.4           Tax Reimbursement.  In addition to the Transportation Fee provided
for above, Shipper shall reimburse Transporter for all taxes which are levied
upon and/or paid by Transporter with respect to the services performed under
this Agreement, but only if and to the extent that Shipper has the right to
receive reimbursement for such taxes from Shipper’s customers under the terms of
Shipper’s resale contracts with its customers.

 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
TERM; EARLY TERMINATION FOR DEFAULT


4.1           Term.  Subject to the other provisions hereof, this Agreement
shall be effective from the date hereof and shall continue in force and effect
until the Production Payment is fully discharged.


4.2           Default.  The occurrence of one or more of the following matters
shall constitute a default by a party:


(a)           the occurrence of a Bankruptcy Event involving such party;


(b)           the failure of such party to make any payment to the other party
as and when due hereunder where such failure continues for thirty (30) days
after the delivery of written notice by the other party of such failure to make
such payment; and,


(c)           the breach by such party of any other material covenant,
agreement, obligation, duty or provision of this Agreement, where such breach
continues for thirty (30) days after its receipt of written notice thereof from
the other party; provided, however, that if the matter which is the subject of
the breach cannot by its nature with due diligence be remedied by such within
said thirty (30) day period, and such party shall have prepared a plan for
remedying such failure that is reasonably acceptable to the other party and such
party is proceeding with diligence to implement such plan, such thirty (30) day
period shall be extended by such additional time period as may be reasonably
required to implement such plan, and, provided further, however, that the
remedying of such potential default shall not affect the right of the other
party to terminate this Agreement if other defaults occur before such potential
default has been remedied.


4.3           Occurrence of Default.  Upon the occurrence of a default by a
party, the other party may exercise any right or remedy it may have at law
and/or in equity; provided that Transporter shall not be entitled to terminate
this Agreement.  If pursuant to an arbitration proceeding conducted in
accordance with Section 14.9, it is determined that as a result of a Shipper
default Transporter has suffered a specified amount of damages, the arbitrators
may provided as a remedy to Transporter that Transporter may sell a portion of
Shipper’s carbon dioxide necessary to generate sufficient proceeds to reimburse
Transporter for such damages.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V
RECEIPT POINTS, DELIVERY POINTS AND PRESSURES


5.1           Receipt Points and Delivery Points.  The Receipt Points are set
forth on Exhibit A.  The Delivery Points are set forth on Exhibit B.  Shipper
may request at any time and from time to time that Transporter agree to one or
more additional Receipt Points or Delivery Points on Transporter’s
Pipeline.  Transporter shall not unreasonably withhold its agreement to the
addition of any additional Receipt Point or Delivery Point requested by Shipper
as long as Shipper reimburses Transporter for all incremental costs incurred or
to be incurred by Transporter as a result of the addition of such Receipt Point
or Delivery Point and, with respect to requested Receipt Points only, so long as
Transporter owns or controls the well or wells to be producing into the
requested Receipt Point.  If Transporter’s estimated incremental cost to
establish an additional Receipt Point or Delivery Point requested by Shipper
exceeds $25,000, then Transporter shall be entitled to require that Shipper pay
Transporter such estimated incremental cost before agreeing to add such
additional Receipt Point or Delivery Point, with a “true-up” payment being made
by the appropriate party to the other party when the final, actual incremental
costs of such additional Receipt Point or Delivery Point are known.  Upon the
addition of any Receipt Point or Delivery Point, the parties shall execute an
amendment of this Agreement which shall reflect all of the Receipt Points or
Delivery Points on a revised Exhibit A or Exhibit B, as appropriate.  The exact
point at which delivery by Transporter to Shipper shall be deemed to be made
shall be the flange or weld connecting the facilities of Transporter’s Pipeline
with the facilities of Shipper or Shipper’s designee.


5.2           Responsibility.  As between the parties hereto, and subject to the
limitations set forth in other provisions of this Agreement, Transporter shall
be responsible for any injuries, losses, expenses, claims, liabilities, or
damages caused by the Carbon Dioxide while it is in Transporter’s Pipeline until
it shall have been delivered to Shipper or Shipper’s designee at the Delivery
Points, and, after such delivery, Shipper shall be responsible for any injuries,
losses, expenses, claims, liabilities, or damages caused thereby.  Subject to
the limitations set forth in other provisions of this Agreement, each party (the
“Indemnifying Party”) shall indemnify the other party in respect of any
injuries, losses, expenses, claims, liabilities, or damages occurring while the
Carbon Dioxide is in possession of the Indemnifying Party.  Transporter shall
not take title to Shipper’s Carbon Dioxide in Transporter’s Pipeline merely by
receipt of such Carbon Dioxide for Shipper’s account


5.3           Pressure Criteria.  All Carbon Dioxide tendered by Shipper at any
Receipt Point shall be delivered at pressures sufficient to enter Transporter’s
Pipeline at the working pressures maintained by Transporter at such Receipt
Point from time to time.  Transporter shall deliver the volumes of Carbon
Dioxide as provided for hereunder at the Delivery Points at pressures ranging
from 1100 to 1400 psig.  Notwithstanding the foregoing, Transporter reserves the
right at any time and from time to time, to revise the maximum and/or the
minimum pressures set forth above on ten (10) days’ prior notice to Shipper to
the extent the implementation of any such revision is prudent in light of the
operating conditions on the Transporter’s Pipeline.


ARTICLE VI
QUANTITY


6.1           Delivery Rates.  Transporter and Shipper shall endeavor to deliver
and to accept, respectively, Carbon Dioxide in as reasonable constant rates as
is practicable.  Transporter and Shipper understand and agree that the amount of
Carbon Dioxide delivered hereunder from time to time may not exactly equate with
the volume of Carbon Dioxide requested for delivery hereunder since variations
may occur due to the inherent fluctuations in normal pipeline operations.  Upon
request from Shipper, Transporter may deliver Carbon Dioxide on any day in
excess of the Daily Maximum Quantity, but Transporter shall not be obligated to
do so.

 
7

--------------------------------------------------------------------------------

 
 
6.2           Cooperation Regarding Deliveries.  Shipper or Shipper’s agent
shall notify Transporter monthly, in advance, of Shipper’s estimated daily
requirements at each of the Receipt Points and the Delivery Points for the next
succeeding month and Transporter shall deliver such requirements, up to the
Daily Maximum Quantity, out of the volumes received by Transporter at the
Receipt Points for Shipper’s account.  Transporter and to the extent it will not
result in a default under a Industrial Sale Contract, Shipper agree to fully
cooperate with each other in adjusting monthly and daily deliveries
hereunder.  Shipper or Shipper’s agent shall give twenty-four (24) hours’ prior
notice of any additional changes in its daily requirements as may be necessary
from time to time and, on receipt of such notice by Shipper, Transporter shall
undertake as soon as practicable to conform its deliveries to Shipper’s revised
daily requirements (up to the Daily Maximum Quantity) and shall notify Shipper
as soon as practicable if Transporter is unable to do so.  In the event of an
emergency which poses danger to life or property, no prior notice shall be
necessary before partial or total shutdown by either party, but notice of such
shutdown and the reason therefor shall be given as soon as practicable
thereafter.  If a shutdown becomes necessary for either party on a non-emergency
basis, such party shall give at least twenty-four (24) hours’ prior notice to
the other party.


ARTICLE VII
QUALITY SPECIFICATIONS


7.1           Specification.  The Carbon Dioxide delivered by Transporter to
Shipper at the Delivery Points shall meet the following specifications
(collectively the “Quality Specification”):


(a)           Water.  The Carbon Dioxide shall not contain any free water and
the water vapor content shall not exceed thirty (30) pounds per MMcf.


(b)           Hydrogen sulfide and sulfur.  The Carbon Dioxide shall not contain
more than 10 parts by weight of hydrogen sulphide nor more than 35 parts by
weight of total sulfur per 1,000,000 parts of Carbon Dioxide.


(c)           CO2 Volume.  The Carbon Dioxide shall be  95% pure (dry basis).


7.2           Testing.  Transporter shall ensure that tests to determine the
quality of Carbon Dioxide are conducted as often as necessary in Transporter’s
sole opinion, utilizing approved standard methods in general use.  Transporter
may furnish Shipper with copies of all test results.  Transporter shall give
Shipper reasonable notice of all such tests in order that Shipper or Shipper’s
agent may have its representative present, if Shipper so desires.


7.3           Disclaimer. THE PARTIES HERETO RECOGNIZE AND AGREE THAT
TRANSPORTER IS NOT A MERCHANT OF FOOD GRADE OR MERCHANTABLE CARBON DIOXIDE FOR
USE IN FOOD OR DRINK OR OTHER CONSUMABLES AND TRANSPORTER IN NO WAY WARRANTS THE
MERCHANTABILITY OR FITNESS OF ANY CARBON DIOXIDE DELIVERED OR TO BE DELIVERED
HEREUNDER FOR ANY PARTICULAR PURPOSE.

 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
OWNERSHIP AND OPERATION OF FACILITIES


8.1           Facility Ownership.  Transporter will own, operate and maintain
the Transporter’s Pipeline, and the pipelines and measurement facilities,
including any additional equipment installed by or at the request of Shipper, at
each Receipt Point and at each Delivery Point.  Transporter will maintain Carbon
Dioxide custody to the upstream flange of Shipper’s valve on the outlet side of
Transporter’s measurement facilities at each Delivery Point.  Transporter shall
be solely responsible for the delivery of Carbon Dioxide to the inlet side of
Shipper’s tap valve at each Delivery Point.  All piping downstream from the
Delivery Points shall be the responsibility of Shipper.


ARTICLE IX
MEASUREMENT


9.1           Measurement Point.  The Carbon Dioxide delivered hereunder shall
be measured for custody transfer at the Delivery Points in accordance with the
standards set out in this Article.


9.2           Procedure.  Custody transfer measurement of Carbon Dioxide shall
be determined from pound-mass quantities, which will be converted to standard
cubic feet quantities.  The molecular weight of the metered stream of Carbon
Dioxide, calculated from the compositional analyses, shall be the basis for
conversion of pound-mass measurement units to standard cubic feet measurement
units.


9.3           Atmospheric Pressure.  The atmospheric pressure at the Delivery
Point shall be based upon 14.73 psia at sea level, corrected to actual
elevation, and may be assumed to be constant for calculation purposes.


9.4           Meter Standards.  The Carbon Dioxide delivered hereunder shall be
measured with orifice meters constructed and installed in accordance with the
October, 1981, compilation of standards in the American Petroleum Institute,
Manual of Petroleum Standards, Chapter 14, with any subsequent amendments,
revisions and additions which may be mutually acceptable to Transporter and
Shipper.  Computations of pound mass shall also be made in accordance with said
manual.


9.5           Temperature.  The temperature of the Carbon Dioxide shall be
determined by an on-line temperature measuring device so installed that it will
sense the temperature of the Carbon Dioxide flowing through the meter.


9.6           Density.  The density of the Carbon Dioxide shall be determined by
an on-line density meter referenced to weight in a vacuum, or by calculation
utilizing the pressure, temperature and composition of the Carbon Dioxide
flowing through the meter.


9.7           Samples.  A composite sample of Transporter’s Pipeline Carbon
Dioxide stream shall be accumulated during each month and analyzed for its
composition by gas chromatograph or other methods agreed to by Transporter and
Shipper, at Transporter’s expense.

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE X
FORCE MAJEURE


10.1         Definition.  If, while this Agreement is in effect, either party is
rendered unable, wholly or in part, by Force Majeure to carry out its
obligations (except financial obligations) under this Agreement, it is agreed
that, on such party’s giving notice and reasonably full particulars of such
Force Majeure in writing to the other party within ten (10) business days after
the occurrence of the Force Majeure relied on, then the obligations of the party
giving such notice, so far as they are affected by such Force Majeure, shall be
suspended during the continuance of any inability so caused, but for no longer
period, and such cause shall so far as possible be remedied with all reasonable
dispatch.  The term “Force Majeure”, as used herein, shall mean acts of God,
strikes, lockouts or other industrial disturbances, acts of the public enemy,
wars, terrorism, blockades, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, storms, floods, high water, washouts, arrests and
restraints of government and people, civil disturbances, explosions, breakage or
accident to machinery or lines of pipe, freezing of wells or lines of pipe,
partial or entire failure of wells, and any other causes, whether of the kind
herein enumerated or otherwise, not reasonably within the control of the party
claiming Force Majeure. Without limiting the generality of the foregoing, the
term “Force Majeure” shall likewise include (a) in those instances where either
party hereto is required to obtain servitudes, rights-of-way grants, permits or
licenses to enable such party to perform hereunder, the inability of such party
to acquire, or the delays on the part of such party in acquiring, at reasonable
cost and after the exercise of reasonable diligence, such servitudes,
rights-of-way grants, permits or licenses, and (b) in those instances where
either party hereto is required to furnish materials and supplies for the
purpose of constructing or maintaining facilities or is required to secure
permits or permissions from any governmental agency to enable such party to
perform hereunder, the inability of such party to acquire, or the delays on the
part of such party in acquiring, at reasonable cost and after the exercise of
reasonable diligence, such materials and supplies, permits and permissions.  An
occurrence of Force Majeure affecting Transporter’s supply sources or processing
facilities or gathering system or Transporter’s Pipeline shall be deemed to be
an occurrence of Force Majeure affecting Transporter hereunder.


10.2         Extended Force Majeure.  If, after deliveries have commenced
hereunder, an event of Force Majeure significantly affects the amount of Carbon
Dioxide Transporter is capable of delivering for a consecutive period of 180
days, then, at any time after such period and prior to the time such event has
been remedied, Shipper may cancel this Agreement.


10.3         Strikes and Lockouts.  It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
party having the difficulty and that the above requirement that any Force
Majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of any opposing
party when such course is inadvisable in the discretion of the party having the
difficulty.

 
10

--------------------------------------------------------------------------------

 
 
ARTICLE XI
NOTICES


11.1         Transporter Notices.  All notices provided for herein shall be in
writing and shall be deemed to be delivered to Transporter when deposited in the
United States mail to the following address:



 
DENBURY RESOURCES INC.
 
Attn: Linda A. Miller
 
5100 Tennyson Parkway
 
Suite 3000
 
Plano, Texas  75024



11.2         Shipper Notices.  All notices provided for herein shall be in
writing and shall be deemed to be delivered to Shipper when deposited in the
United States mail to the following address:



 
GENESIS CRUDE OIL, L.P.
 
Attn: Mark J. Gorman
 
500 Dallas St. Suite 2500
 
Houston, Texas  77002



11.3         Change of Address.  Either party may change its address described
in this Article by sending written notice to the other party in accordance with
the provisions of this Article.


ARTICLE XII
PAYMENT, AUDIT AND FINANCIAL RESPONSIBILITY


12.1         Payment.  Transporter shall furnish Shipper a monthly statement
showing (i) the total quantity of Carbon Dioxide received hereunder during the
preceding month at each Receipt Point, (ii) the total quantity of Carbon Dioxide
delivered hereunder during the preceding month at each Delivery Point, and (iii)
the incremental costs incurred by Transporter to add any additional Delivery
Points requested by Shipper.  Shipper shall make payment by wire transfer to
such address as Transporter may designate from time to time on or before the
later to occur of (x) the tenth day following the day that Transporter’s monthly
statement was delivered or (y) the twentieth day of the month following the
month that Carbon Dioxide was delivered, such wire transfer being for all
amounts payable hereunder.


12.2         Auditing.  Each party shall have the right at reasonable business
hours to examine the books, records, and measurement documents of the other
party to the extent necessary to verify the accuracy of any statement, payment,
calculation, or determination made pursuant to the provisions of this Agreement
for any Contract Year within two (2) Contract Years following the end of such
Contract Year.  If any such examination shall reveal, or if either party shall
discover, any error or inaccuracy in its own or the other party’s statement,
payment, calculation, or determination, then proper adjustment and correction
thereof shall be made as promptly as practicable thereafter, except that no
adjustment or correction shall be made for an error or inaccuracy if more than
two (2) Contract Years have elapsed since the end of the Contract Year in which
such error or inaccuracy occurred.

 
11

--------------------------------------------------------------------------------

 
 
12.3         Failure to Pay.  If Shipper fails to pay any amount payable to
Transporter hereunder when due, interest thereon shall accrue and be payable at
the lesser of (i) the highest legally permissible rate or (ii) the prime lending
rate, plus an additional five percent (5%), established by the Chase Manhattan
Bank, N.A., New York, from the date when payment was due until the date payment
is made.  If such failure to pay any amount continues for  thirty (30) days or
more after the due date of such amount for any reason, then (a) Transporter may
suspend its deliveries of Carbon Dioxide hereunder, (b) Transporter shall have
the right to make direct deliveries in satisfaction of the delivery requirements
in the Industrial Sale Contracts, and (c) such matter shall be resolved in
accordance with the arbitration provisions described in Section 14.9.


12.4         Financial Responsibility.  Notwithstanding anything to the contrary
in this Agreement, should Transporter reasonably believe it necessary to assure
payment for transportation of Carbon Dioxide being delivered or to be delivered
hereunder, Transporter may at any time, require (i) advance cash payment; (ii) a
standby irrevocable letter of credit at Shipper’s expense in a form and from a
bank acceptable to Transporter, in Transporter’s sole opinion; or (iii) other
security of a type and form and amount which may be deemed reasonably
satisfactory to Transporter.  In the event banking or credit information
requested by Transporter has not been furnished within a reasonable time in
Transporter’s sole opinion, Transporter shall have the right, with five (5)
days’ prior notice, to withhold and/or suspend deliveries hereunder, in addition
to any and all other remedies available hereunder; provided that Transporter
shall not have the right to terminate this Agreement.


ARTICLE XIII
WARRANTY


13.1         Warranty.  Each party warrants, for itself, its successors, heirs,
legal representatives and assigns, to the other party that at the time such
party delivers Carbon Dioxide to the other party, such party will have good
title to or the good right to deliver such Carbon Dioxide, and that such Carbon
Dioxide shall be free and clear from liens, encumbrances and claims of every
kind.  Each party shall indemnify and save the other party harmless from all
suits, claims, liens, damages, costs, losses, expenses and encumbrances of
whatsoever nature arising from and out of claims of any or all persons to said
Carbon Dioxide, or title thereto, or to royalties, taxes, license fees, payments
or other charges thereon applicable before the delivery of the Carbon Dioxide by
such party to the other party.


ARTICLE XIV
GENERAL TERMS AND CONDITIONS


14.1         Waiver of Breach.  The waiver by any party of any breach of the
provisions of this Agreement shall not constitute a continuing waiver of other
breaches of the same or other provisions of this Agreement.

 
12

--------------------------------------------------------------------------------

 
 
14.2         Regulatory Bodies.  This Agreement, all operations contemplated
hereunder and all terms and provisions contained herein, and the respective
obligations of the parties are subject to applicable federal and state laws and
the applicable orders, rules, and regulations of any state or federal regulatory
authority having appropriate jurisdiction.  However, nothing contained herein
shall be construed as a waiver of any right of any party to question or contest
any such law, order, rule, or regulation in any forum having or alleging to have
jurisdiction.  Shipper and Transporter each agree to comply with all applicable
laws and regulations governing the operations and transactions involved in this
Agreement, including, but not limited to, applicable regulations governing
safety, pollution, and pipeline and other operations.  Transporter and Shipper
understand that Shipper’s ability to deliver Carbon Dioxide hereunder is subject
to existing and future governmental regulations affecting Transporter’s
Pipeline.


14.3         CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MISSISSIPPI, EXCLUDING ITS CONFLICTS
OF LAW PROVISIONS.


14.4         Joint Preparation.  This Agreement was prepared by all parties
hereto and not by any party to the exclusion of one or the other.


14.5         Assignment.  The interests of the parties in this Agreement, and
Transporter’s interest in the Transporter’s Pipeline, may not be subsequently
assigned, either in whole or in part, unless (i) any such assignee expressly
agrees in writing to assume and perform all of the assignor’s obligations under
this Agreement, and (ii) such assignment is made and accepted expressly subject
and subordinate to this Agreement.  Further, any subsequent assignment, either
in whole or in part, to an entity that is not as financially creditworthy at the
time of the assignment as the assignor shall require the consent of the other
party hereto, which consent may not be unreasonably withheld or
delayed.  Subject to the compliance with the terms of clauses (i) and (ii)
above, either party may encumber or pledge their respective interests in
connection with a financing without the consent of the other party.  Any
purported assignment, sale, conveyance or other transfer in contravention of the
foregoing terms shall be null and void.  Subject to the foregoing, this
Agreement binds and inures to the benefit of the parties and their respective
permitted successors and assigns, and nothing contained in this Agreement,
express or implied, is intended to confer upon any other person or entity any
benefits, rights, or remedies.


14.6         Modification and Entire Agreement.  No amendment or other
modification of the terms or provisions of this Agreement shall be made except
by the execution of written agreements by both parties, and any attempted
modification or amendment not in compliance with the terms of this sentence
shall be void ab initio.  This Agreement and the other Master Documents contain
the entire agreement between the parties with respect to the subject matter
hereof, and supersede and terminate all prior negotiations, representations or
agreements, whether written or oral, by and between the parties with respect to
such subject matter


14.7         Headings.  The Table of Contents and headings contained in this
Agreement are used solely for convenience and do not constitute a part of the
agreement between the parties hereto, and they should not be used to aid in any
manner in construing this Agreement.

 
13

--------------------------------------------------------------------------------

 
 
14.8         Damage Limitation.  Neither party shall be liable to the other for
any special, indirect, consequential or punitive damages of any nature.


14.9         Arbitration.  In the event of a dispute between the parties as to
any matter arising under this Agreement, such dispute shall be resolved in
accordance with the dispute resolution provisions identified in Article XIV of
the Master Agreement.


14.10       Master Agreement; Conflicts.  This Agreement is delivered pursuant
to and as a part of the transactions under the Master Agreement and is made
expressly subject thereto. In the event of any express conflict between the
terms and provisions of this Agreement and the terms and provisions of the
Master Agreement, the terms and provisions of this Agreement shall control.  The
inclusion in the Master Agreement of provisions not addressed in this Agreement
shall not be deemed a conflict, and all such additional provisions contained in
the Master Agreement (including but not limited to Section 15.1 thereof) shall
be given full force and effect.

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in multiple originals by their proper officers thereunto duly
authorized, as of the date first hereinabove written.



 
TRANSPORTER
       
DENBURY RESOURCES INC.
             
By:
/s/  Phil Rykhoek
   
Phil Rykhoek
   
Senior Vice President and
   
    Chief Financial Officer
       
SHIPPER
       
GENESIS CRUDE OIL, L.P.
             
By:
/s/  Mark J. Gorman
   
Mark J. Gorman
   
President



 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
TO
CARBON DIOXIDE TRANSPORTATION AGREEMENT BETWEEN
DENBURY RESOURCES INC. AND
GENESIS CRUDE OIL, L.P.
DATED EFFECTIVE AS OF SEPTEMBER 1, 2003




RECEIPT POINT LOCATIONS AND DAILY MAXIMUM QUANTITY




Daily Maximum Quantity: The Daily Maximum Quantity shall be the amount specified
for such term in the Master Agreement.




Receipt Point Description
 
Daily Maximum Quantity at this Receipt Point (if applicable)
       
1.
AirGas
 
22,500 Mcf/d
 
217 Andrew Jackson Circle
     
Star, Mississippi 39167
           
2.
Praxair
 
8,750 Mcf/d
 
214 Carbonic Dr.
     
Brandon, Mississippi 39042
           
3.
BOC
 
17,500 Mcf/d
 
159 Andrew Chapel Rd.
     
Brandon, Mississippi 39042
   



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
TO
CARBON DIOXIDE TRANSPORTATION AGREEMENT BETWEEN
DENBURY RESOURCES INC. AND
GENESIS CRUDE OIL, L.P.
DATED EFFECTIVE AS OF SEPTEMBER 1, 2003




DELIVERY POINT LOCATIONS


Delivery Point Description
Daily Maximum Quantity at this Delivery Point (if applicable)





Wells and wellhead meter numbers:


McKay #2
FQI 300
McKay #1 (not flowing)
FQI 301
Hauburg #4
FQI 302
Hauburg #3
FQI 303
Hauburg #1
FQI 304
Hauburg #2
FQI 305
Hauburg #6
FQI 306
Hauburg #5
FQI 307
Cruthirds #1
FQI 309
Denkmann
FQI 310
International Paper (IP)
FQI 311
Barksdale
FQI 312

 
 

--------------------------------------------------------------------------------